estate of clara m morrissette deceased kenneth morrissette donald j morrissette and arthur e morrissette personal_representatives petitioners v commissioner of internal revenue respondent docket no filed date in d’s revocable_trust t entered into two split-dollar_life_insurance arrangements with three distinct trusts t then contributed a total of dollar_figure million to the trusts in order to fund the purchase of life_insurance policies on each of d’s three sons the split-dollar_life_insurance arrangements pro- vided that t would receive the greater of the cash_surrender_value of the respective policy or the aggregate premium pay- ments on that policy upon termination of the split-dollar_life_insurance arrangement or the death of the insured r deter- mined that the dollar_figure million contribution was a gift_for tax_year r determined a gift_tax deficiency against e the estate of d of dollar_figure and an sec_6662 penalty of dollar_figure e moved for partial summary_judgment under rule on the narrow issue of whether the split-dollar_life_insurance arrangements are governed by the economic benefit regime under sec_1_61-22 income_tax regs held because the only economic benefit conferred upon the trusts was cur- united_states tax_court reports rent life_insurance protection the economic benefit regime applies james egbert mcnair iii and kelley c miller for peti- tioners warren p simonsen and rachel l rollins for respondent opinion goeke judge this matter is before us on a motion for partial summary_judgment under rule a filed by the estate of clara m morrissette estate the issue for decision is whether for valuation purposes the split-dollar life insur- ance arrangements at issue are governed by the economic benefit regime set forth in sec_1_61-22 income_tax regs decedent clara m morrissette lived in virginia at the time of her death on date personal represent- atives of the estate lived in virginia when the petition was filed background mrs morrissette and her late husband arthur e morrissette were married in mr morrissette and mrs morrissette had three children arthur e morrissette jr arthur donald j morrissette donald and kenneth morrissette kenneth collectively morrissette brothers in mr morrissette started a moving company called ace van storage in washington d c from until the morrissette family incorporated or purchased a total of companies in addition to ace van storage collectively interstate group all companies in the inter- state group were brother-sister_corporations with identical ownership effective date all shareholders of each com- pany in the interstate group contributed their stock in those companies to interstate group holdings inc igh in unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we are not deciding whether the estate’s valuation of the receivables the portion of the cash_value of each policy the cmm trust was entitled to receive in the gross_estate is correct estate of morrissette v commissioner exchange for igh stock after the exchange igh remained an s_corporation while the remaining interstate group companies became qualified subchapter_s subsidiaries of igh buy-sell arrangement mrs morrissette established a revocable_trust the clara m morrissette trust cmm trust on date appointed herself as the initial trustee and contributed all of her stock in each company in the interstate group to the cmm trust in date the morrissette brothers became successor cotrustees of the cmm trust to assist mrs morrissette who at that time had attained years of age and who required assistance in managing her financial affairs arthur donald and kenneth petitioned the circuit_court of fairfax county virginia fairfax court for appointment of a conservator for mrs morrissette’s estate and asked the conservator to transfer additional assets to the cmm trust on date the court found mrs morrissette to be permanently incapacitated and appointed cathleen a hatfield an employee of the interstate group to serve as the conservator the fairfax court granted ms hatfield broad authority to act on mrs morrissette’s behalf the con- servatorship expired on date mrs morrissette through ms hatfield established three perpetual trusts in i the arthur e morrissette jr dynasty_trust for the benefit of arthur and his family arthur dynasty_trust ii the kenneth morrissette dynasty_trust for the benefit of kenneth and his family kenneth dynasty_trust and iii the donald j morrissette dynasty_trust for the benefit of donald and his family donald dynasty_trust collectively dynasty trusts on date the cmm trust was amended amendment to permit the trustee to i pay premiums on life_insurance policies acquired to fund the buy-sell provi- sions of the interstate group’s business succession plan and ii make loans enter into split-dollar life insur- ance agreements or make other arrangements additionally the amendment authorized the trustee to transfer each receivable from the split-dollar_life_insurance arrangement united_states tax_court reports when paid_by each dynasty_trust back to the dynasty_trust owing the receivable or directly back to each son the dynasty trusts on date the morrissette brothers the cmm trust and all other trusts holding an interest in the interstate group entered into a shareholders agreement the shareholders agreement pro- vided that upon the death of arthur donald or kenneth his surviving siblings and their respective dynasty trusts would purchase the interstate group stock held by or for the ben- efit of the deceased sibling to provide the dynasty trusts with the resources to pur- chase the interstate group stock held by or on behalf of a decedent each dynasty_trust purchased two universal_life_insurance policies one on the life of each other brother on date i the arthur dynasty_trust purchased two universal_life_insurance policies one on the life of donald and one on the life of kenneth ii the donald dynasty_trust purchased two universal_life_insurance policies one on the life of arthur and one on the life of kenneth and iii the kenneth dynasty_trust purchased two universal life insur- ance policies one on the life of arthur and one on the life of donald each policy and collectively policies split-dollar_life_insurance arrangements each split-dollar to fund the purchase of the policies each dynasty_trust and the cmm trust entered into two split-dollar_life_insurance arrangements life_insurance arrangement and collectively split-dollar_life_insurance arrangements on date to set forth the rights of the respective parties with respect to the policies the cmm trust contributed i dollar_figure million to the arthur dynasty_trust ii dollar_figure million to the donald dynasty_trust and iii dollar_figure million to the kenneth dynasty_trust the dynasty trusts then used that money to pay a lump-sum premium on each policy to maintain that policy for the insured’s projected life expectancy under the split-dollar_life_insurance arrangements upon the death of the insured the cmm trust would receive a por- for example if arthur were the first to die the donald dynasty_trust and the kenneth dynasty_trust would purchase equal amounts of all of the stock held directly or indirectly by arthur estate of morrissette v commissioner tion of the death_benefit from the respective policy insuring the life of the deceased equal to the greater of i the cash_surrender_value csv of that policy or ii the aggregate premium payments on that policy each receivable and collectively receivables each dynasty_trust would receive the balance of the death_benefit under the policy it owns on the life of the deceased which would be available to fund the purchase of the stock owned by or for the benefit of the deceased if a split-dollar_life_insurance arrangement termi- nates for any reason during the lifetime of the insured the cmm trust would have the unqualified right to receive the greater of i the total amount of the premiums_paid or ii the csv of the policy and the dynasty_trust would not receive anything from the policy each split-dollar_life_insurance arrangement includes the following recital whereas the parties intend that this agreement be taxed under the economic benefit regime of the split-dollar final regulations and that the only economic benefit provided to the dynasty_trust s under this arrangement is current_life_insurance_protection additionally the dynasty trusts executed collateral assignments of the policies to the cmm trust to secure pay- ment of the amounts owed to the cmm trust neither the dynasty trusts nor the cmm trust retained the right to bor- row against a policy insurance policies the life_insurance policies acquired by the dynasty trusts were universal_life_insurance policies a form of permanent life_insurance providing the owner with flexibility in making premium payments under the policies the owner may pay premiums in a lump-sum over a limited number of years over an extended number of years or over the life of the insured the owner can determine the amount of premiums she prefers to pay at the inception of the contract and may change the amount she pays in the future from time to time additionally the owner may stop paying premiums if she experiences financial difficulties or for any other reason and may resume paying premiums at a later date if desired the arthur dynasty_trust used the dollar_figure million it received from the cmm trust to pay a dollar_figure million lump- united_states tax_court reports sum premium payment on the life of kenneth and used the remaining dollar_figure million to pay a lump-sum premium pay- ment on the life of donald the kenneth dynasty_trust like- wise paid a dollar_figure million lump-sum premium payment on the life of arthur and a dollar_figure million lump-sum premium payment on the life of donald the donald dynasty_trust paid two lump-sum premium payments of dollar_figure million one on the life of arthur and the other on the life of kenneth tax reporting from to mrs morrissette reported gifts to the dynasty trusts as determined using the economic benefit regime set forth under sec_1_61-22 income_tax regs the amount of each gift reported was the cost of the current_life_insurance_protection as determined using table issued by the internal_revenue_service irs less the amount of each premium paid_by the respective dynasty_trust mrs morrissette reported the following gifts gross economic benefit premiums_paid by dynasty trusts net economic benefit reported as gifts dollar_figure big_number big_number big_number --- dollar_figure big_number big_number dollar_figure big_number big_number big_number year after mrs morrissette passed away the estate retained valuation services inc vsi to value the receivables includible in the gross_estate as of the date of her death valuation_date on date vsi issued its opinion as to the value of the receivables as of the valuation_date vsi also issued supplemental reports dated date for values as of date the estate relied on vsi’s appraisal to report on the estate_tax_return the total value of the receivables of dollar_figure includible in the gross_estate table is a premium rate table taxpayers may use to determine the value of current_life_insurance_protection on a single life provided under a split-dollar_life_insurance arrangement estate of morrissette v commissioner procedural facts on date respondent issued two notices of deficiency to the estate one notice_of_deficiency was for gift_tax liability for tax_year and determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure in the notice respondent determined that the estate had failed to report total gifts of dollar_figure million the total amount of the policy premiums_paid for the six split-dollar_life_insurance policies in on date the estate timely filed a petition for redetermination of the adjustments in both notices on date the estate moved for partial summary_judgment under rule on the issue of whether the split- dollar life_insurance arrangements should be governed under the economic benefit regime set forth in sec_1_61-22 income_tax regs i summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff ’d 17_f3d_965 7th cir in deciding whether to grant sum- mary judgment we construe factual materials and inferences drawn from them in the light most favorable to the non- moving party id however the nonmoving party may not rest upon mere allegations or denials but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp v commissioner t c pincite the notice_of_deficiency for the estate’s estate_tax liability includes an adjustment of dollar_figure from the dollar_figure total value of receivables as originally reported by the estate the estate_tax notice_of_deficiency al- ternatively characterizes the split-dollar_life_insurance arrangements as loans under sec_1_7872-15 income_tax regs but does not cal- culate adjustments under that regulation united_states tax_court reports respondent contends that there are genuine issues of material fact still in dispute which would render summary_judgment with respect to the split-dollar_life_insurance arrangements at issue in this case inappropriate the parties agree that the cmm trust provided dollar_figure million to the dynasty trusts to purchase the policies and that the dynasty trusts are the named owners of the policies respondent however argues that the estate’s motion should be denied on the basis that the issue as to whether the cmm trust provided the dynasty trusts with an economic benefit other than the cost of current_life_insurance_protection as defined under sec_1_61-22 income_tax regs is a material issue of fact we disagree the question in this case of whether any additional economic benefit was provided other than current_life_insurance_protection is purely legal ii split-dollar_life_insurance arrangements in general the irs issued final regulations in date that govern all split-dollar_life_insurance arrangements entered into or materially modified after date final regulations the final regulations define a split-dollar_life_insurance arrangement as an arrangement between an owner and a nonowner of a life_insurance_contract in which i either party to the arrangement pays directly or indirectly all or a portion of the premiums on the life insur- ance contract and ii the party paying for the premiums is entitled to recover all or any portion of those premiums and such recovery is to be made from or is secured_by the pro- ceeds of the life_insurance_contract id para b the split-dollar_life_insurance arrangements at issue are governed by the final regulations because they are split- dollar life_insurance arrangements entered into after sep- tember and they are between the cmm trust and the dynasty trusts the cmm trust has paid a portion of the premiums on the policies it is entitled to recover at a minimum all of those premiums_paid and this recovery is to be made from or is secured_by the proceeds of the policies the final regulations provide two mutually exclusive regimes for taxing split-dollar_life_insurance arrangements entered into or materially modified after september estate of morrissette v commissioner either the economic benefit regime or the loan regime id subpara i see our country home enters inc v commissioner 145_tc_1 the determination of which regime applies to a split-dollar_life_insurance arrangement depends on which party owns or is deemed to own the life_insurance_policy subject_to the arrangement generally the person named as the owner in the insurance_contract is treated as the owner of the con- tract sec_1_61-22 income_tax regs a nonowner is any person other than the owner who has any direct or indirect interest in the contract id subpara under this general_rule the dynasty trusts would be considered the owners of the policies and the loan regime would apply as an exception to the general_rule the final regulations include a special ownership rule that provides that if the only economic benefit provided under the split-dollar_life_insurance arrangement to the donee is current_life_insurance_protection then the donor will be the deemed owner of the life_insurance_contract irrespective of actual policy owner- ship and the economic benefit regime will apply id subpara ii a if on the other hand the donee receives any additional economic benefit other than current_life_insurance_protection then the donee will be considered the owner and the loan regime will apply id thus the key question in this case that determines which party owns or is deemed to own a life_insurance_policy is whether the lump-sum payment of premiums made on the policies indirectly by the cmm trust generated any addi- tional economic benefit other than current_life_insurance_protection to the dynasty trusts if there is no additional economic benefit to the dynasty trusts then the cmm trust will be the deemed owner of the policies by way of the special ownership rule and the split-dollar_life_insurance arrange- ments will be governed by the economic benefit regime if any additional economic benefit is conferred then the dynasty trusts will own the policies and the loan regime will apply as a threshold matter the preamble to the final regula- tions includes an example that is structured identically to the split-dollar_life_insurance arrangements at issue the preamble distinguishes between a donor or the donor’s estate who is entitled to receive an amount equal to the united_states tax_court reports greater of the aggregate premiums_paid by the donor or the csv of the contract and a donor or the donor’s estate who is entitled to receive the lesser_of those two values t d sec_5 gift_tax treatment of split-dollar_life_insurance arrangements 2003_2_cb_1055 in the former situa- tion the donor makes a gift to the donee equal to the cost of the current_life_insurance_protection provided less any pre- mium amount_paid by the donee id in the latter situation the value of the donor’s gift of economic benefits equals the cost of current_life_insurance_protection provided the amount of policy cash_value to which the trust has current access and the value of any other economic benefits less the amount of premiums_paid by the donee id thus it follows that where a donor is to receive the greater of the aggregate premiums_paid or the csv of the contract the possibility of the donee receiving an additional economic benefit is fore- closed we are aware that the court has previously been unpersuaded by a preamble to regulations see 118_tc_1 ndollar_figure in addition to the obvious fact that these documents also are not items of legis- lative history these documents are afforded little weight in this court citing 73_tc_1121 n we are not bound by the preamble but because it is an agency’s interpretation of its statute we apply the standard enunciated by the supreme court in 323_us_134 therefore the commissioner is entitled to at least the lowest level of deference in interpreting his own regulations and their stat- utes see 533_us_218 141_tc_298 87_tc_865 explaining how a preamble is drafted and that it is a state- ment of intent that represents the institutional viewpoint here however the preamble is consistent with the estate’s interpretation of the statute and contrary to respondent’s position while we find the logic of the preamble sound to be thorough we will articulate why under the final regula- tions the economic benefit regime applies estate of morrissette v commissioner iii economic benefit regime for a split-dollar_life_insurance arrangement to be taxed under the economic benefit regime the owner or deemed owner will be treated as providing an annual_benefit to the nonowner in an amount equal to the value of the economic benefits provided under the arrangement reduced by any consideration the nonowner pays for the benefits sec_1 d income_tax regs the value of the economic bene- fits provided to the nonowner for a taxable_year under the arrangement is equal to the sum of i the cost of current_life_insurance_protection ii the amount of cash_value to which the nonowner has current access during the year and iii any economic benefits not otherwise described that are pro- vided to the nonowner id subpara the cost of the current_life_insurance_protection takes into account the life_insurance premium factors that the commis- sioner publishes for this purpose see id subpara ii the amount of the current_life_insurance_protection is the death_benefit of the life_insurance_contract including paid-up addi- tions reduced by the sum of the amount payable to the owner plus the portion of the cash_value taxable to or paid for by the nonowner see id subdiv i the amount of the insurance_policy cash_value is determined disregarding sur- render charges or other similar charges or reductions and including insurance_policy cash_value attributable to paid-up additions see id subpara i to determine whether any additional economic benefit was conferred by the cmm trust to the dynasty trusts the rel- evant inquiry is whether the dynasty trusts had current access to the cash values of their respective policies under the split-dollar_life_insurance arrangements or whether any other economic benefit was provided a current access the final regulations provide that the nonowner has cur- rent access to any portion of the policy cash_value to which the nonowner i has a current or future right and ii that currently is directly or indirectly accessible by the nonowner inaccessible to the owner or inaccessible to the owner’s gen- eral creditors id subdiv ii if the dynasty trusts have cur- rent access to any portion of the policy cash_value then the united_states tax_court reports special ownership rule will not apply the dynasty trusts will be considered the owners of their respective policies under the general ownership rule and the split-dollar_life_insurance arrangements will be governed by the loan regime for the dynasty trusts to have current access under the final regulations the dynasty trusts must first have a cur- rent or future right to any portion of the policy cash_value the split-dollar_life_insurance arrangements are structured so that upon the termination of a split-dollar_life_insurance arrangement during the lifetime of the insured of the csv including csv attributable to premiums_paid by the dynasty trusts would be paid to the cmm trust addition- ally if a split-dollar_life_insurance arrangement were to terminate as a result of the death of the insured the dynasty trusts would be entitled to receive only that portion of the death_benefit of the policy in excess of the receivable payable to the cmm trust accordingly under the split- dollar life_insurance arrangements the dynasty trusts had no current or future right to any portion of the policy cash_value and thus no current access under the regulations respondent argues that the dynasty trusts had a direct or indirect right in the cash values of the insurance policies by virtue of the terms of the amendment to the cmm trust under that amendment the cmm trust’s interest in the cash values of the policies would pass to the dynasty trusts or directly to mrs morrissette’s sons or their heirs upon her death however because the cmm trust was a rev- ocable trust with respect to mrs morrissette she retained an absolute right to alter the cmm trust throughout her life- time accordingly the dynasty trusts did not have a legally enforceable right to the cash values of the policies during the lifetime of the grantor furthermore the split-dollar_life_insurance arrangements did not require the cmm trust to distribute the receivables to the dynasty trusts rather mrs morrissette retained the right to receipt of the receiv- ables the final regulations specifically provide that a nonowner must have a current or future right to cash_value under the arrangements in the case of a split-dollar_life_insurance arrangement subject_to the rules of paragraphs d through g of this section economic benefits are treated as being provided to the non-owner of the life_insurance_contract estate of morrissette v commissioner the non-owner and the owner for gift and employment_tax purposes must take into account the full value of all economic benefits described in paragraph d of this section sec_1_61-22 income_tax regs when the final regulations state that t he value of the eco- nomic benefits provided to a non-owner for a taxable_year under the arrangement equals t he amount of policy cash_value to which the non-owner has current access within the meaning of paragraph d ii of this section the regu- lations are referring to the split-dollar_life_insurance arrange- ment id subpara emphasis added the amend- ment to the cmm trust is not part of the split-dollar_life_insurance arrangements between the cmm trust and the dynasty trusts under each split-dollar_life_insurance arrangement upon the death of the insured the cmm trust would be entitled to receive a portion of the death_benefit of the policies insuring the life of the deceased equal to the greater of i the csv of the applicable policies or ii the aggregate premium payments made with respect to the applicable policies the cmm trust obtained the receivables as a result of entering into the split-dollar_life_insurance arrangements thus it was appropriate to execute the amendment to provide for the disposition of these assets importantly the split- dollar life_insurance arrangements do not address the dis- position of the receivables by the cmm trust and did not require or permit the receivables be distributed to the dynasty trusts thus the dynasty trusts did not have a direct or indirect right in the cash values of the policies by virtue of the terms of the amendment b any other economic benefit respondent argues that the circumstances referenced in notice_2002_59 2002_2_cb_481 apply to the split-dollar_life_insurance arrangements at issue prohibiting the use of the economic benefit regime notice_2002_59 sec_3 c b pincite states treasury and the service understand that under certain split-dollar_life_insurance arrangements some of which are referred to as reverse split-dollar one party holding a right to current life_insurance protec- tion uses inappropriately high current term_insurance rates prepayment of premiums or other techniques to confer policy benefits other than cur- united_states tax_court reports rent life_insurance protection on another party the use of such tech- niques by any party to understate the value of these other policy benefits distorts the income employment or gift_tax consequences of the arrangement and does not conform to and is not permitted by any pub- lished guidance notice_2002_59 supra is mainly focused on reverse split- dollar life_insurance arrangements under a typical reverse_split-dollar_life_insurance arrangement an irrevocable_life_insurance_trust ilit purchases a large life_insurance_policy and the insured and the ilit enter into a split-dollar_life_insurance arrangement under this arrangement the insured is entitled to the policy’s death_benefit and in return pays the ilit the greater of the actual cost of one-year term_insurance or the p s rate this arrangement is the opposite of the typical split-dollar_life_insurance arrangement and thus is referred to as reverse split-dollar because life_insurance costs have decreased substantially since the p s rates were set by the irs the insured’s payment of economic bene- fits using the p s rates would be substantially greater than the actual mortality charges incurred by the ilit with a large policy the insured could transfer significant sums to the ilit and on the basis of older irs rulings incur little or no gift_tax cost in the most abusive cases the insured would prepay the p s economic benefit amounts for sev- eral years after a few years the parties usually terminate the arrangement the ilit flush with cash from the excess payments from the insured either maintains the policy or cashes it out notice_2002_59 supra explains that a party to a split- dollar life_insurance arrangement can use the table rates or the insurer’s lower premium rates to value the cur- rent life_insurance protection only if the protection is con- ferred as an economic benefit by one party to another in other words the party to a split-dollar_life_insurance arrangement who is entitled to current life_insurance protec- the p s rates are the one-year premium rates set forth in revrul_55_747 1995_2_cb_228 used to determine the value of current_life_insurance_protection provided under a split-dollar_life_insurance arrange- ment notice_2001_10 2001_1_cb_459 revoked revrul_55_747 supra and provided table as the premium rate table to determine the value of current_life_insurance_protection the premium rates set forth in table are materially lower than the p s rates at all ages estate of morrissette v commissioner tion cannot use table or the insurer’s published pre- mium rates to determine the value of the policy benefits he or she should pay to the other party the split-dollar_life_insurance arrangements between the cmm trust and the dynasty trusts bear no resemblance to the transactions notice_2002_59 supra is prohibiting mrs morrissette who was at the time she set into motion these arrangements wanted the interstate group to remain in her family to that end she caused the cmm trust to pay a lump-sum premium through the dynasty trusts on the life_insurance policies held on the lives of her sons the pro- ceeds of which would be employed to purchase the stock held by each of her sons upon his death unlike the reverse split- dollar life_insurance arrangements described in the notice the receivables the cmm trust obtained in exchange for its advances provided the cmm trust sole access to the csv of the policies additionally respondent argues that the prepaid pre- miums pay not only for current insurance protection but also for future protection which is a benefit other than cur- rent life_insurance protection and requires that the arrange- ment be taxed under the loan regime this position relies on notice_2002_59 supra for the proposition that prepayment of future premiums by paying a single premium confers policy benefits other than current_life_insurance_protection this assertion however assumes that the dynasty trusts would otherwise be required to pay the premiums under the split-dollar_life_insurance arrangements the dynasty trusts are not required but are permitted to pay any portion of the policies’ premiums the split-dollar_life_insurance arrange- ments were structured such that the cmm trust was obli- gated to pay all the premiums thus under the split-dollar_life_insurance arrangements regardless of how the cmm trust elected to pay the premiums whether in one lump sum or over any number of installments the cmm trust would not relieve the dynasty trusts of any obligation to pay pre- miums because the dynasty trusts were not required to pay any premiums united_states tax_court reports iv conclusion because the dynasty trusts received no additional eco- nomic benefit beyond that of current life_insurance protec- tion the cmm trust is the deemed owner of the life insur- ance contract by way of the special ownership rule under sec_1_61-22 income_tax regs thus the economic benefit regime under sec_1_61-22 income_tax regs and not the loan regime of sec_1_7872-15 income_tax regs applies to the split-dollar_life_insurance arrangements in reaching our holdings herein we have considered all arguments the parties made and to the extent not men- tioned above we conclude they are moot irrelevant or with- out merit to reflect the foregoing an appropriate order will be issued granting petitioners’ motion for partial sum- mary judgment f
